United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Holtsville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0603
Issued: January 28, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 18, 2019 appellant, through counsel, filed a timely appeal from a July 26, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the July 26, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish that the
acceptance of her claim should be expanded to include cervical spine derangement and other
conditions causally related to the accepted April 4, 2016 employment injury; (2) whether appellant
has met her burden of proof to establish total disability for the periods September 27, 2016 through
January 6, 2017, January 9 through March 17, 2017, and March 30 through 31, 2017 causally
related to her accepted April 4, 2016 employment injury; (3) whether OWCP has met its burden
of proof to terminate appellant’s wage-loss compensation and medical benefits, effective April 21,
2017, as she no longer had disability or residuals due to the accepted April 4, 2016 employment
injury; and (4) whether appellant has met her burden of proof to establish continuing employmentrelated residuals or disability after April 21, 2017 causally related to the accepted April 4, 2016
employment injury.
FACTUAL HISTORY
On April 5, 2016 appellant, then a 45-year-old correspondence examination technician,
filed a traumatic injury claim (Form CA-1) alleging that on April 4, 2016 she sustained facial
injuries when she walked face first into a glass portal when leaving work for the day while in the
performance of duty. She sought treatment at the emergency room. Appellant did not return to
work after April 5, 2016 and received continuation of pay benefits.
In an April 6, 2016 note, Dr. John Celentano, a Board-certified family practitioner,
diagnosed concussion, headache, and facial trauma. He opined that she was unable to work until
April 15, 2016.
In an April 12, 2016 note, Dr. Jorge A. Reiley, a Board-certified neurologist, diagnosed
headaches and neck pain. He opined that she was totally disabled until April 22, 2016.
In a development letter dated April 18, 2016, OWCP advised appellant of the deficiencies
in her claim and provided her the opportunity to submit additional evidence, including a wellrationalized report from her physician explaining how the employment incident caused or
aggravated a medical condition. OWCP afforded her 30 days to respond.
On April 6, 2016 the employing establishment provided appellant with an authorization for
examination and/or treatment (Form CA-16) for injuries to her face, nose, and forehead as well as
a concussion. In Part B -- attending physician’s report, on April 13, 2016 Dr. Celentano noted the
history of the April 4, 2016 employment injury and diagnosed facial trauma and headache. He
checked a box marked “yes,” in response to the question of whether appellant’s conditions had
been caused or aggravated by the employment activity and he noted that she was totally disabled
from April 5 to 15, 2016.
On May 2, 2016 OWCP received an April 5, 2016 hospital report which noted the history
of injury and listed a diagnosis of concussion without loss of consciousness. The accompanying
April 5, 2016 x-ray report found no nasal bone fractures.
OWCP subsequently received April 12, 22, and 29, 2016 reports from Dr. Reiley, who
noted the history of injury and diagnosed: closed head and facial trauma with residual posttraumatic headaches, dizziness, short-term memory and concentration impairments;
2

postconcussion syndrome; cervicobrachial pain syndrome; and cervicalgia. Dr. Reiley opined that
appellant was temporarily disabled and recommended additional testing. In an attending
physician’s report (Form CA-20) and a work capacity evaluation (Form OWCP-5) dated April 22,
2016, he opined that appellant remained totally disabled due to severe headaches and neck pain.
On May 23, 2016 OWCP accepted the claim for contusion of face, concussion without loss
of consciousness, and postconcussion syndrome.
By decision dated May 24, 2016, OWCP denied the diagnosed cervical spine derangement
condition as the medical evidence failed to provide rationalized medical evidence which explained
how the accepted April 4, 2016 employment injury had caused or aggravated her neck symptoms.
On June 28, 2016 appellant requested reconsideration.
OWCP received appellant’s June 2, 2016 statement, physical therapy notes, several reports
signed by a certified nurse practitioner, return to work notes and work restrictions, and several
diagnostic reports. An April 5, 2016 x-ray of nasal bones revealed no fractures; a May 6, 2016
head computerized tomography (CT) revealed no intracranial hemorrhage or acute territorial-type
infarct; a May 6, 2016 cervical spine CT found no acute cervical spine fracture; a June 28, 2016
magnetic resonance imaging (MRI) scan of the brain was unremarkable; a June 29, 2016 cervical
spine MRI scan revealed right C5-6 foraminal stenosis; a July 7, 2016 upper extremity
electromyogram (EMG) revealed mild bilateral upper tunnel syndrome; and an August 22, 2016
video nystagmography (VNG) revealed nonacute left peripheral vestibular dysfunction with an
associated mild head left position sensitivity.
In May 6, 2016 hospital discharge instructions, Dr. Lien Lam, a Board-certified emergency
medicine practitioner, diagnosed cervical disc disorder, unspecified with radiculopathy. He
indicated in a May 6, 2016 excuse slip that appellant could return to work on May 27, 2016.
In a June 1, 2016 note, Dr. Celentano opined that appellant was disabled until July 1, 2016.
Medical reports from Dr. Hos C. Luftus, a Board-certified neurologist, dated June 6
and 29, and July 20 and 21, August 31, September 7, and October 7 and 11, 2016 were received
along with work restrictions dated July 20, 2016. Dr. Luftus noted a history of appellant’s injury
and recorded his clinical findings. He indicated that appellant suffered a head injury at work
followed by headaches, neck pain and numbness, and tingling in the hands possibly related to a
radiculopathy caused by the injury. Dr. Luftus diagnosed carpal tunnel syndrome, unspecified
upper limb; other spondylosis, cervical region; and post-traumatic headache, dizziness, and
giddiness and opined that she was unable to work. In his September 7, 2016 report, he reviewed
the August 22, 2016 VNG. Dr. Luftus noted, “vestibulopathy after head injury, with relationship
between VNG findings and head injury unestablished, as is the correlation between VNG findings
and clinical symptoms. While symptoms of dizziness started after a head injury, patient was
referred for a number of blood tests to investigate for potential systemic etiologies for
vestibulopathy.”
In a September 8, 2016 report, Dr. Chandra Sharma, a Board-certified neurologist serving
as an OWCP second opinion physician, reviewed the medical record and a statement of accepted
facts (SOAF), noted appellant’s complaints, and presented normal neurological examination
findings. She diagnosed cervical and lumbar sprain/strain, post trauma headaches, and post trauma
vertigo. Dr. Sharma indicated that there were no objective findings of neurological injury to any
3

part of appellant’s nervous system and opined that her neurological problems had fully resolved.
She also indicated that the subjective symptoms reported by appellant failed to correspond and
were not supported by objective findings. Dr. Sharma explained that appellant’s decreased range
of motion findings on examination were “subjective due to perception of pain and have no
relevance to neurological issues,” noting that appellant’s range of motion was normal during
spontaneous activities. She concluded that appellant was at maximum medical improvement
(MMI). Dr. Sharma opined that appellant could return to her date-of-injury position without
restrictions, that there was no need for further neurological treatment or diagnostic testing as no
neurological injuries were sustained due to the employment injury, and that appellant had no
preexisting or unrelated neurological injuries.
In an October 7, 2016 worksheet, Dr. Bhupinder S. Anand, a Board-certified neurologist,
noted that he provided a nerve block injection and opined that appellant was temporarily totally
disabled.
By decision dated December 2, 2016, OWCP denied modification of its May 24, 2016
decision finding that the evidence submitted was of insufficient probative value to explain how the
accepted April 4, 2016 employment injury had caused or aggravated the claimed additional
diagnosed conditions.
On January 25, 2017 appellant requested reconsideration.
In an August 31, 2016 report, Dr. Philippe Vaillancourt, a Board-certified neurologist,
diagnosed cervicocranial syndrome, pain of ligaments of the cervical region, and post-traumatic
headache all of which he opined were the result of a cervical whiplash injury of April 4, 2016 and
for which she was totally disabled. In November 9 and December 12 and 28, 2016 reports,
Dr. Vaillancourt diagnosed cervicocranial syndrome, spondylosis without myelopathy of the
cervical region, cervicobrachial syndrome, sprain of ligaments of the cervical spine, and
spondylosis without myelopathy of the cervical region. He opined that appellant’s April 4, 2016
employment injury was the proximate cause of her neck pain and cervicogenic headaches, and that
she was totally disabled. In a January 23, 2017 addendum to his December 28, 2016 report,
Dr. Vaillancourt opined that appellant’s neck pain and cervicogenic headaches were “causally
related to whiplash from her workers’ compensation injury.”4
OWCP also received claims for compensation (Form CA-7) from appellant alleging total
disability for the periods September 27 through December 23, 2016 and December 26, 2016
through January 6, 2017. In development letters dated December 2, 2016 and January 3 and 5,
2017, OWCP advised appellant of the necessary medical evidence to support disability during the
periods claimed. It afforded appellant 30 days to respond.
By decision dated March 9, 2017, OWCP denied modification of its December 2, 2016
decision finding that the evidence submitted was insufficient to explain how the April 4, 2016
employment injury had caused or contributed to the claimed diagnosed medical conditions.
On March 16, 2017 OWCP proposed to terminate appellant’s wage-loss compensation and
medical benefits, finding that Dr. Sharma’s September 8, 2016 report represented the weight of
4

Dr. Vaillancourt also signed physical therapy notes dated January 4 through February 13, 2017, which indicated
that appellant was being treated for cervicalgia and postconcussion syndrome.

4

the medical evidence that she no longer had disability or residuals due to her accepted conditions.
It afforded appellant 30 days to submit additional evidence and argument.
Appellant submitted a claim for compensation (Form CA-7) alleging total disability for the
period January 9 to March 17, 2017.
OWCP received an April 12, 2017 letter from counsel, physical therapy notes dated from
September 2016 through March 29, 2017, and an August 31, 2016 report signed by a certified
nurse practitioner. Duplicative evidence, previously of record, was also received.
Appellant file an additional claim for compensation (Form CA-7) alleging total disability
for the period March 20 through 31, 2017. In a letter dated April 4, 2017, OWCP advised appellant
of the medical evidence needed to support her claim for disability compensation. OWCP afforded
appellant 30 days to provide such evidence.
By decision dated April 4, 2017, OWCP denied appellant’s claim for wage-loss
compensation for the period September 27, 2016 through January 6, 2017 finding that the medical
evidence of record was insufficient to establish disability during the claimed period.
By decision dated April 21, 2017, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective that same date, finding that she no longer had disability or residuals
due to her accepted conditions. It found that the weight of the medical evidence was to be accorded
to Dr. Sharma’s September 8, 2016 report.
By decision dated May 5, 2017, OWCP denied appellant’s claim for wage-loss
compensation for the period January 9 through March 17, 2017 finding that the medical evidence
of record was insufficient to establish disability during the claimed period.
On May 16, 2017 appellant, through counsel, requested reconsideration of OWCP’s
March 9, 2017 decision which had denied acceptance of appellant’s other claimed conditions,
OWCP’s April 21, 2017 termination decision, and OWCP’s April 4 and May 5, 2017 denials of
wage-loss compensation. Included with the request was new evidence which included referrals
for physical therapy, physical therapy reports signed by a physical therapist, and progress reports
signed by a certified nurse practitioner.
By decision dated May 31, 2017, OWCP denied appellant’s claim for wage-loss
compensation for the period March 20 through 31, 2017 finding that the medical evidence of
record was insufficient to establish disability due to the accepted conditions for the claimed period.
In an April 28, 2017 report, Dr. Vaillancourt noted the history of injury, appellant’s
treatment for chronic posterior headaches, and provided examination findings. He diagnosed
cervicocranial syndrome. Dr. Vaillancourt opined that appellant’s neck pain and cervicogenic
headaches were causally related to whiplash from her employment injury. He recommended
additional medical treatment.
In a March 1, 2018 brief, counsel requested reconsideration of OWCP’s May 31, 2017
denial of wage-loss compensation for the period March 20 through 31, 2017.

5

In August 8, 2016 report, Dr. Loftus noted the medical history and diagnostic testing,
provided examination findings, and set forth a treatment plan. He diagnosed carpal tunnel
syndrome, unspecified upper limb and dizziness/vertigo/imbalance.
By decision dated July 26, 2018, OWCP denied modification of its decisions dated
March 9, April 4 and 21, and May 5 and 31, 2017.
LEGAL PRECEDENT -- ISSUE 1
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury.5
To establish causal relationship between a condition and the employment event or incident,
the employee must submit rationalized medical opinion evidence based on a complete factual and
medical background, supporting such a causal relationship.6 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.7
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expanded to include the condition of cervical spine derangement
and other conditions causally related to the accepted April 4, 2016 employment injury.
OWCP accepted appellant’s claim for concussion without loss of consciousness, contusion
of face, and postconcussion syndrome. It denied expansion of the acceptance of her claim to
include additional diagnosed conditions as her physicians had not provided sound medical
rationale explaining how the April 4, 2016 employment injury caused or contributed to the
additional diagnosed conditions.
Dr. Celentano diagnosed concussion, headache, and facial trauma following the April 4,
2016 incident. In his April 13, 2016 attending physician’s report, Part B of Form CA-16, he
checked a box marked “yes” indicating that all of the conditions he had diagnosed were caused or
aggravated by the accepted employment incident. The Board has held that a report that addresses
causal relationship with a checkmark, without medical rationale explaining how the employment

5
See T.E., Docket No. 18-1595 (issued March 13, 2019); T.F., Docket No. 17-0645 (issued August 15, 2018);
Jaja K. Asaramo, 55 ECAB 200 (2004).
6

See T.E., id.; S.A., Docket No. 18-0399 (issued October 16, 2018).

7

See M.M., Docket No. 19-0061 (issued November 21, 2019); P.M., Docket No. 18-0287 (issued
October 11, 2018).

6

incident caused the alleged injury, is of diminished probative value and insufficient to establish
causal relationship.8
Dr. Vaillancourt provided multiple diagnoses in his reports which he opined were the result
of a “cervical whiplash injury of April 4, 2016” or “whiplash from her workers’ compensation
injury” or that appellant’s April 4, 2016 employment injury was the “proximate cause of her neck
pain and cervicogenic headaches.” While he provided affirmative opinions which supported
causal relationship, he did not offer a rationalized medical explanation in any of his reports to
support his opinion. Medical evidence that provides a conclusion, but does not offer a rationalized
medical explanation regarding the cause of an employee’s condition is of limited probative value
on the issue of causal relationship.9
The remaining medical reports, including those of Dr. Reiley and Dr. Lam, are of no
probative value as to whether acceptance of the claim should be expanded as they do not
specifically address the cause of the additional diagnosed conditions. The Board has held that
medical evidence that does not offer an opinion regarding the cause of an employee’s condition is
of no probative value on the issue of causal relationship.10 Thus, these reports are insufficient to
meet appellant’s burden of proof.
The Board notes that while Dr. Luftus diagnosed several conditions, in reports dated June 6
through October 11, 2016, he specifically discounted causal relationship between appellant’s
vestibulopathy and dizziness after her head injury in his September 7, 2016 report. Furthermore
Dr. Sharma, in her September 8, 2016 report, indicated that there were no objective findings of
neurological injury to any part of appellant’s nervous system.
Appellant also submitted multiple diagnostic testing reports. The Board has held that
diagnostic studies are of limited probative value as they do not address whether the employment
incident caused any of the diagnosed conditions.11
Appellant also submitted reports signed solely by a certified nurse practitioner and physical
therapists. These reports do not constitute competent medical evidence because neither a nurse
practitioner nor a physical therapist is considered a “physician” as defined under FECA.12

8
See R.A., Docket No. 17-1472 (issued December 6, 2017); Sedi L. Graham, 57 ECAB 494 (2006); Deborah L.
Beatty, 54 ECAB 340 (2003).
9

C.V., Docket No. 18-1106 (issued March 20, 2019); M.E., Docket No. 18-0330 (issued September 14, 2018);
A.D., 58 ECAB 149 (2006).
10

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

11
J.P., Docket No. 19-0216 (issued December 13, 2019); A.B., Docket No. 17-0301 (issued May 19, 2017)
(diagnostic tests, lack probative value as they fail to provide an opinion on the causal relationship).
12

R.L., Docket No. 19-0440 (issued July 8, 2019) (neither a nurse practitioner nor a physical therapist is a physician
under FECA); see David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A report from a physician assistant or certified
nurse practitioner will be considered medical evidence if countersigned by a qualified physician. Federal (FECA)
Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a (January 2013). Under FECA the term
“physician” includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by the applicable state law. 5 U.S.C. § 8101(2).

7

Consequently, the medical findings and/or opinions of a nurse practitioner or physical therapist
will not suffice for purposes of establishing entitlement to compensation benefits.13
Appellant has the burden of proof to submit rationalized medical evidence establishing that
the acceptance of her claim should be expanded to include additional conditions.14 She has not
submitted such evidence and thus the Board finds that she has not met her burden of proof to
establish her claim.
On appeal counsel contends that appellant sustained additional disabling injuries and
conditions causally related to the accepted April 4, 2016 employment injury. As explained above,
the evidence of record does not contain sufficient medical rationale to expand appellant’s claim to
include additional diagnosed conditions.15
LEGAL PRECEDENT -- ISSUE 2
For each period of disability claimed, the employee has the burden of proof to establish
that he or she was disabled from work as a result of the accepted employment injury.16 Whether a
particular injury causes an employee to become disabled from work, and the duration of that
disability, are medical issues that must be proven by a preponderance of probative and reliable
medical opinion evidence.17
Under FECA, the term disability means an incapacity because of an employment injury, to
earn the wages the employee was receiving at the time of the injury.18 When, however, the medical
evidence establishes that the residuals or sequelae of an employment injury are such that, from a
medical standpoint, prevent the employee from continuing in his or her employment, he or she is
entitled to compensation for any loss of wages.19
To establish causal relationship between the disability claimed and the employment injury,
an employee must submit rationalized medical evidence, based on a complete factual and medical
background, supporting such causal relationship.20 The opinion of the physician must be one of
13

Id.

14

See M.M., Docket No. 19-0951 (issued October 24, 2019) (where an employee claims that a condition not
accepted or approved by OWCP was due to an employment injury, he or she bears the burden of proof to establish
that the condition is causally related to the employment injury); R.J., Docket No. 17-1365 (issued May 8, 2019).
15

The Board notes that the employing establishment issued a Form CA-16. A completed Form CA-16 authorization
may constitute a contract for payment of medical expenses to a medical facility or physician, when properly executed.
The form creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim. See 20 C.F.R. § 10.300(c); J.G., Docket No. 171062 (issued February 13, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).
16

See M.B., Docket No. 18-1455 (issued March 11, 2019); D.W., Docket No. 18-0644 (issued November 15, 2018);
Amelia S. Jefferson, 57 ECAB 183 (2005).
17

See 20 C.F.R. § 10.5(f); N.M., Docket No. 18-0939 (issued December 6, 2018).

18

Id. at § 10.5(f); Cheryl L. Decavitch, 50 ECAB 397 (1999).

19

See G.T., Docket No. 18-1369 (issued March 13, 2019); Merle J. Marceau, 53 ECAB 197 (2001).

20

See S.J., Docket No. 17-0828 (issued December 20, 2017); Kathryn E. DeMarsh, 56 ECAB 677 (2005).

8

reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.21
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met her burden of proof to establish total disability
for the periods September 27, 2016 through January 6, 2017, January 9 through March 17, 2017,
and March 30 through 31, 2017 causally related to her accepted April 4, 2016 employment injury.
For the claimed time period of September 27, 2016 to January 6, 2017, both Dr. Luftus and
Dr. Vaillancourt opined that appellant was totally disabled due to nonaccepted conditions, which
included carpal tunnel syndrome of an unspecified upper limb, spondylosis of the cervical region,
cervicocranial syndrome, cervicobrachial syndrome, and sprain of ligaments of the cervical spine.
However, neither physician explained why appellant was disabled during this time period due to
objective medical findings related to her accepted conditions. To establish a period of disability
the medical evidence must provide a discussion of how objective medical findings attributable to
the accepted conditions support a finding that appellant could not perform her employment
duties.22 These reports are, therefore, insufficient to establish appellant’s disability claims.
While Dr. Anand opined in an October 7, 2016 worksheet that appellant was totally
disabled, he did not address specific dates of disability or otherwise provide medical reasoning
explaining why her disability was due to the employment injury.23 The reports from
Drs. Celentano and Reiley predated the claimed period of disability and thus are not relevant to
the specific period of disability claimed. The Board will not require OWCP to pay compensation
for disability in the absence of medical evidence directly addressing the specific dates of disability
for which compensation is claimed. To do so would essentially allow employees to self-certify
their disability and entitlement to compensation.24 Thus, these reports are also insufficient to
establish appellant’s disability claims.
For the claimed time periods of January 9 through March 17, 2017 and March 30 through
31, 2017, the Board notes that the record is devoid of medical evidence which supports disability
due to the accepted conditions.
The Board therefore finds that the medical evidence of record does not support appellant’s
claim of total disability for the periods September 27, 2016 through January 6, 2017, January 9
through March 17, 2017, and March 30 through 31, 2017 causally related to her accepted April 4,
2016 employment injury.

21

C.B., Docket No. 18-0633 (issued November 16, 2018); Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler,
45 ECAB 365 (1994).
22

See W.E., Docket No. 17-0451 (issued November 20, 2017).

23

See E.B., Docket No. 17-0875 (issued December 13, 2018); C.L., Docket No. 16-0004 (issued June 14, 2016).

24

E.B., id.

9

LEGAL PRECEDENT -- ISSUE 3
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
modification or termination of an employee’s benefits. It may not terminate compensation without
establishing that the disability ceased or that it was no longer related to the employment injury.25
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.26
The right to medical benefits for an accepted condition is not limited to the period of
entitlement to compensation for disability.27 To terminate authorization for medical treatment,
OWCP must establish that the employee no longer has residuals of an employment-related
condition that require further medical treatment.28
ANALYSIS -- ISSUE 3
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective April 21, 2017, as she no longer had disability or
residuals due to her accepted April 4, 2016 employment injury.
In her comprehensive September 8, 2016 report, Dr. Sharma noted her review of the SOAF
and medical record. She described the April 4, 2016 employment injury, appellant’s complaints,
and her physical examination findings including subjective symptoms which did not correspond
to nor were supported by objective findings. While appellant had decreased range of motion
findings on examination, Dr. Sharma indicated that they were “subjective due to appellant’s
perception of pain and had no relevance to neurological issues,” noting that her range of motion
was normal during spontaneous activities. Dr. Sharma opined that she had no ongoing residuals
or disability of the accepted conditions. She explained that appellant had not sustained
neurological injuries due to the employment injury and that she had no preexisting or unrelated
neurological injuries. Thus, Dr. Sharma concluded that appellant’s neurological problems had
resolved and she was at MMI. She further opined that appellant could return to her date-of-injury
position without restrictions and that there was no need for further neurological treatment or
diagnostic testing due to the April 4, 2016 employment injury.
The Board finds that OWCP properly accorded the weight of medical opinion to
Dr. Sharma who reported that appellant no longer had residuals or disability as a result of the
April 4, 2016 employment injury. Dr. Sharma based her opinion on a proper factual and medical
history and physical examination findings and provided medical rationale for her opinion that
appellant had no remaining residuals or necessary work limitations as a result of the employment
injury. Accordingly, OWCP properly relied on her second opinion report in terminating
appellant’s wage-loss compensation and medical benefits.29
25

See J.D., Docket No. 18-0101 (issued August 27, 2018); Jaja K. Asaramo, 55 ECAB 200 (2004).

26

See J.D., id.

27

See S.M., Docket No. 18-0673 (issued January 25, 2019); Furman G. Peake, 41 ECAB 361, 364 (1990).

28

Id.; see also Calvin S. Mays, 39 ECAB 993 (1988).

29

R.B., Docket No. 19-0204 (issued September 6, 2019).

10

Subsequent to Dr. Sharma’s evaluation, appellant was evaluated and treated by
Dr. Vaillancourt and his certified nurse practitioner. As previously discussed, none of the reports
submitted or countersigned by Dr. Vaillancourt provided a well-reasoned explanation as to why
appellant continued to have residuals or disability for work due to the April 6, 2016 employment
injury.
In response to, or since the issuance of, OWCP’s March 16, 2017 proposed termination,
the record reflects that OWCP received additional treatment notes from Dr. Loftus dated June 6
through October 11, 2016. As previously noted, Dr. Loftus opined in his September 7, 2016 report
that there was no established relationship between appellant’s vestibulopathy and dizziness after
head injury. In his additional reports, Dr. Loftus failed to offer a well-reasoned explanation as to
why appellant continued to have residuals or disability for work due to the April 6, 2016
employment injury.
OWCP also received reports signed solely by a certified nurse practitioner. As previously
noted, reports by nurse practitioners are not considered medical evidence as they are not considered
physicians as defined under FECA.30
The Board finds Dr. Sharma’s opinion to be probative evidence which is both reliable and
sufficient to justify OWCP’s termination of wage-loss compensation and medical benefits for the
accepted conditions of contusion of face, concussion without loss of consciousness, and
postconcussion syndrome. The remaining medical evidence of record is insufficient to overcome
the weight accorded to Dr. Sharma’s second opinion or to create a conflict.31
LEGAL PRECEDENT -- ISSUE 4
As OWCP met its burden of proof to terminate appellant’s entitlement to wage-loss
compensation and medical benefits on April 21, 2017, the burden shifted to appellant to establish
that she had continuing disability causally related to the accepted conditions.32 Causal relationship
is a medical issue. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.33
ANALYSIS -- ISSUE 4
The Board finds that appellant has not met her burden of proof to establish continuing
employment-related residuals or disability after April 21, 2017 causally related to the accepted
April 4, 2016 employment injury.

30

G.U., Docket No. 19-1002 (issued November 25, 2019); K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk,
57 ECAB 316, 320 n.11 (2006). A report from a physician assistant or certified nurse practitioner will be considered
medical evidence if countersigned by a qualified physician. Supra note 12 at Chapter 2.805.3a(1) (January 2013).
31

See J.D., Docket No. 18-0101 (issued August 27, 2018); K.E., Docket No. 17-1216 (issued February 22, 2018).

32

Id.; Daniel F. O Donnell, Jr., 54 ECAB 456 (2003).

33

See M.M., supra note 14; Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

11

Dr. Vaillancourt, in his April 28, 2017 report, diagnosed cervicocranial syndrome, a
condition OWCP had not accepted as employment related, which he opined was causally related
to whiplash from her employment injury. However, he failed to provide rationale explaining why
appellant had continued residuals or need for medical treatment as a result of the accepted
conditions related to the employment injury.34 A mere conclusion regarding causation without
supporting medical rationale is insufficient to meet appellant’s burden of proof.35 Further,
Dr. Vaillancourt provided no rationale explaining how, physiologically, the movements involved
in the employment injury had caused or contributed to the cervicocranial syndrome. Thus, the
Board finds that his report is insufficient to meet appellant’s burden of proof.36
OWCP also received Dr. Loftus’s August 8, 2016 report, in which he diagnosed carpal
tunnel syndrome of unspecified upper limb, and dizziness/vertigo/imbalance. However,
Dr. Loftus failed to provide an opinion as to whether the accepted employment incident caused or
aggravated her conditions.37 Thus, his opinion is insufficient to establish causal relationship for
the purpose of establishing continuing disability.
As there is no medical evidence of record sufficient to establish that appellant continued to
have residuals or disability after April 21, 2017, due to the accepted April 6, 2016 employment
injury, the Board finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expanded to include cervical spine derangement and other
conditions causally related to the accepted April 4, 2016 employment injury. The Board also finds
that she has not met her burden of proof to establish total disability for the periods September 27,
2016 through January 6, 2017, January 9 through March 17, 2017, and March 30 through 31, 2017
causally related to her accepted April 4, 2016 employment injury. Further, the Board finds that
OWCP has met its burden of proof to terminate appellant’s wage-loss compensation and medical
benefits effective, April 21, 2017, as she no longer had disability or residuals due to her accepted
April 4, 2016 employment injury. The Board also finds that appellant has not met her burden of
proof to establish continuing employment-related residuals or disability after April 21, 2017
causally related to the accepted April 4, 2016 employment injury.

34

See T.W., Docket No. 18-1573 (issued July 19, 2019).

35

See L.G., Docket No. 19-0142 (issued August 8, 2019).

36

M.E., Docket No. 18-0940 (issued June 11, 2019).

37

Medical evidence that does not offer an opinion regarding the cause of an employee’s condition or disability is
of no probative value on the issue of causal relationship. See L.B. and D.K., supra note 10.

12

ORDER
IT IS HEREBY ORDERED THAT the July 26, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 28, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

